Citation Nr: 1638843	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-37 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to diabetes mellitus, type II and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The matter was previously remanded in July 2014 to provide the Veteran with a Statement of the Case (SOC), and was remanded again in July 2015 and December 2015 for further development involving procuring an adequate VA examination and medical opinion.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay resulting from this remand, further development is again found necessary in order to meet VA's duty to assist the Veteran in substantiating his claim and to ensure compliance with prior remand directives.

In December 2015, the Board instructed that the Veteran be scheduled for an additional VA examination to ascertain the nature and etiology of his hypertension.  In addition to inquiries regarding the likelihood that the Veteran's hypertension was caused or aggravated by his presumptive exposure to herbicide agents in service or his service-connected diabetes mellitus, type II, the Board directed that the examiner provide an opinion as to whether it was at least as likely as not that the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  The examiner was instructed that the rationale for the opinion should reflect consideration of and comment on a June 2005 Federal Registry entry discussing the medical studies supporting a presumption of service-connection for cardiovascular disease for veterans with a long-term history of PTSD and a VBA Fast Letter indicating that a VA examiner must discuss the known risk factors for hypertension and what role they play in this particular Veteran.  The Board notes that a discussion of the Veteran's risk factors are particularly relevant in the present case, in that the Veteran has asserted entitlement to service connection for hypertension as secondary to his service-connected diabetes mellitus and PTSD, and the Veteran reported a history of regularly abusing alcohol up until 1997, with his representative noting in an informal hearing presentation brief that both diabetes and alcohol are major risk factors for hypertension.  While the remand directive was copied into the January 2016 supplemental examination report in the form of instructions presented to the examiner, no corresponding discussion or comment was provided by the examiner.  Rather, the examiner stated that the Veteran's hypertension is less likely than not caused by his PTSD, as "[t]ransient blood pressure elevations are a normal response to various psychological and physical stresses . . . . [but] there is no consensus in the expert medical literature that such conditions cause or permanently-aggravated sustained Hypertension."  

As the examiner did not discuss the June 2005 Federal Registry entry and further did not provide a discussion of the known risk factors for hypertension and what role they play for this veteran, the Board finds that there has not been substantial compliance with the December 2015 remand instructions and that the January 2016 opinion is inadequate for adjudicatory purposes.  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, an addendum medical opinion must be obtained which is fully responsive to the Board's remand directives.

The Board additionally notes that the Veteran's representative, in a November 2015 informal hearing presentation, raised objections with the prior VA examiner's credentials, challenging why an internist with a specialty in pulmonary disease rather than a specialist in endocrinology, toxicology, or cardiovascular medicine was consulted to provide an opinion in this case.  The subsequent January 2016 examination report includes the name of the examiner, but otherwise includes no further information as to his credentials, specialty, etc....  As the Veteran's representative has brought raised concerns previously, on remand, such information should be provided.  

As the Board is remanding this matter for further development, the AOJ should take action to ensure updated VA treatment records are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant VA treatment records, including any from January 2016 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, refer the Veteran's VA claims file to the VA medical professional who conducted the January 2016 VA examination, or if unavailable, to another appropriate medical professional, for an addendum medical opinion on the nature and etiology of the Veteran's hypertension.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review, and must specifically note on the report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this medical opinion.  

The VA examiner's position, and specialty, if any, should be included on the addendum report.  

The AOJ should provide the examiner with a copy of the relevant portions of 70 Fed. Reg. 37040 (June 28, 2005) (discussing the reasoning behind extending a presumption of service connection for hypertensive vascular disease for prisoners of war) and 69 Fed. Reg. 60083 (Oct. 7, 2004) (discussing the relationship between PTSD and risk of cardiovascular disease/myocardial infarction) and 77 Fed Reg. 47,924-47,927 (August 10, 2012).  The addendum opinion and rationale must indicate that these were reviewed.

If, after review of the file, it is determined that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Considering the lay and medical evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is caused or aggravated (permanently worsened beyond normal progression of the disorder) by his service-connected PTSD, and any symptoms thereof.

In providing the above opinion, the examiner must include a rationale that discusses and reflects consideration of the aforementioned Federal Registry entries regarding the relationship between PTSD and cardiovascular disease/myocardial infarction/hypertensive vascular disease.  

Additionally, the examiner must discuss the known risk factors of hypertension and what role they play in this particular Veteran.  The examiner should also address a report by the National Academy of Sciences finding that alcohol use represents a major risk factor for development of hypertension.  The examiner is asked to specifically comment upon the Veteran's prior medical history of alcohol abuse (ending, by his report, in 1997) as a potential symptom of his PTSD, and what, if any, relationship it has to his hypertension.  

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, conduct any additional development deemed necessary, then review the expanded record and readjudicate the Veteran's claim for entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus, type II and/or PTSD.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




